DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-27 in the reply filed on 10/21/21 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bringivijayaraghavan (US 2004/0070441) in view of Lilic (US 2021/0203221).
Regarding claim 1, fig. 4 of Bringivijayaraghavan teaches a device, comprising: a first transistor [54]; and a circuit [52] arranged to apply a shield voltage to a bulk contact of the first transistor at least partially responsive to a relationship between a voltage at a first terminal of the first transistor [eg. 42] and a voltage at a second terminal [eg. 44] of the first transistor (par. 42 describes where the exemplary figure may be embodied as n-channel MOS devices as well as p-channel MOS devices). Bringivijayaraghavan does not describe where the charge pump is implemented with a CMOS structure. However, Lilic describes an implemention of a charge pump with a CMOS structure with a P-well, deep N-well, and P-substrate (par. 3). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the CMOS structure as taught in Lilic for the purpose of utilizing a suitable and well-known type of charge pump implementation.	 

Regarding claim 3, the combination above teaches wherein the circuit comprises a second transistor [58] provided at the CMOS structure and a third transistor [60] provided at the CMOS structure.
Regarding claim 4, the combination above teaches wherein the second transistor is arranged to turn ON at least partially responsive to the voltage at the second terminal exhibiting a higher voltage level than a voltage level exhibited by the voltage at the first terminal, and to turn OFF at least partially responsive to the voltage at the first terminal exhibiting a higher voltage level than the voltage level exhibited by the voltage at the second terminal (when embodied as N-channel, when voltage at 44 is higher, 58 is turned on and vice versa).
Regarding claim 5, the combination above teaches wherein the third transistor is arranged to turn ON at least partially responsive to the voltage at the first terminal exhibiting a higher voltage level than a voltage level exhibited by the voltage at the second terminal, and to turn OFF at least partially responsive to the voltage at the second terminal exhibiting a higher voltage level than the voltage level exhibited by the voltage at the second terminal (when embodied as N-channel, when voltage at 42 is higher, 60 is turned on and vice versa).
Regarding claim 6, the combination above teaches wherein the first and second terminals of the first transistor are a drain and a source of the first transistor, respectively.
Regarding claim 7, the combination above teaches wherein a drain of the second transistor and the bulk contact of the first transistor are electrically coupled and a gate of the second transistor and the source of the first transistor are electrically coupled.
 wherein a drain of the third transistor and the bulk contact of the first transistor are electrically coupled and a gate of the third transistor and the drain of the first transistor are electrically coupled.
Regarding claim 9, the combination above teaches wherein the second transistor is arranged to turn ON at least partially responsive to a voltage at the second terminal exhibiting a higher voltage level than a voltage level exhibited by a voltage at the first terminal, and to turn OFF at least partially responsive to the voltage at the first terminal exhibiting a higher voltage level than the voltage level exhibited by the voltage at the second terminal.
Regarding claim 10, the combination above teaches wherein the third transistor is arranged to turn ON at least partially responsive to a voltage at the first terminal exhibiting a higher voltage level than a voltage level exhibited by a voltage at the second terminal, and to turn OFF at least partially responsive to the voltage at the second terminal exhibiting a higher voltage level than the voltage level exhibited by the voltage at the first terminal.
Regarding claim 11, the combination above teaches wherein the CMOS structure comprises a N- well and a P-substrate, and the bulk contact is electrically coupled to the N-well (par. 3 of Lilic).
Regarding claim 12, fig the combination above teaches wherein the CMOS structure comprises a P- well, a deep N-well and a P-substrate, and the bulk contact is electrically coupled to the P-well and to the deep N-well (par. 3 of Lilic).
Regarding claim 13, the combination above teaches wherein the circuit is configured to apply the shield voltage exhibiting a higher of a voltage level exhibited by the voltage at the first terminal and a voltage level exhibited by the voltage at the second terminal (when embodied as P-channel).

Regarding claim 21, fig. 4 of Bringivijayaraghavan teaches a device, comprising: a charge pump [50]; and a control loop configured to regulate an output voltage of the charge pump [loop feeding back from Vccp to 52 to 54], wherein the charge pump includes at least one charge transfer switch comprising: a first transistor [54]; and a circuit [52] arranged to apply a voltage to a bulk contact of the first transistor responsive to a relationship between a voltage at a first terminal of the first transistor and a voltage at a second terminal of the first transistor (par. 42 describes where the exemplary figure may be embodied as n-channel MOS devices as well as p-channel MOS devices). Bringivijayaraghavan does not describe where the charge pump is implemented with a CMOS structure. However, Lilic describes an implemention of a charge pump with a CMOS structure with a P-well, deep N-well, and P-substrate (par. 3). In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the CMOS structure as taught in Lilic for the purpose of utilizing a suitable and well-known type of charge pump implementation.
Regarding claim 22, the combination above teaches wherein the control loop comprises a negative feedback loop configured to regulate the output voltage of the charge pump by controlling a pumping signal [eg. output of 52 responsive to Vccp] responsive to which the charge pump is configured to operate.
Regarding claim 23, the combination above teaches wherein the charge pump comprises at least one charge pump cell and the control loop is configured to regulate the output voltage of the at least one charge pump cell by controlling a pumping signal responsive to which the at least one charge pump cell is configured to operate.
Regarding claim 24, the combination above teaches wherein the control loop is configured to control the pumping signal at least partially responsive to an observed output voltage of the at least one charge pump cell.
Regarding claim 25, the combination above teaches wherein the control loop is configured to control the pumping signal at least partially responsive to an observed output voltage of the charge pump.
 wherein the charge pump comprises two or more charge pump cells (shown in fig. 5) and the control loop comprises two or more negative feedback loops that are individually configured to regulate respective output voltages of the two or more charge pump cells by controlling pumping signals responsive to which the two or more charge pump cells are configured to operate.
Regarding claim 27, the combination above teaches wherein the control loop is configured to control the pumping signals at least partially responsive to states of output voltages of respective ones of the two or more charge pump cells.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SIBIN CHEN/Primary Examiner, Art Unit 2896